Citation Nr: 1210816	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial evaluation for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling since January 1, 2006, and as 40 percent disabling since December 28, 2010.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on this matter was held before the undersigned sitting at the RO in August 2010.  A copy of the hearing transcript has been associated with the file.

In December 2010, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  The case has since been returned to the Board for further appellate action.

In November 2011, the AMC awarded an increased evaluation for the service-connected degenerative disc disease of the lumbar spine from 20 percent to 40 percent, effective December 28, 2010.  The United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issue remains in appellate status. 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for degenerative disc disease of the lumbar spine was established by rating decision dated August 2006, and a 20 percent disability evaluation was awarded under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5243, effective January 1, 2006.  

The General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, that can be attributed to a service-connected disability of the spine are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The Veteran underwent a VA examination of his lumbar spine in December 2010.  The examiner noted that the Veteran had neurological abnormalities which included erectile dysfunction, numbness and paresthesia, but stated that these symptoms were unrelated to the Veteran's spine disability.  The examiner did not provide a rationale for his conclusion, nor does it appear that he conducted a neurologic examination, as neurologic findings were not included in the report.  Thus, the examination report is inadequate for rating purposes.  The examiner consequently is inadequate.

In addition, since he was last examined, the Veteran has provided evidence from a private physician, Dr. H.R., indicating that he is treating the Veteran and that the Veteran has paresthesia, erectile dysfunction and urinary hesitancy that are associated with his degenerative disc disease of the lumbar spine.  As with the December 2010 examiner, Dr. R. did not offer any rationale.  Dr. R.'s findings nevertheless should be considered during the examination scheduled upon remand.  

 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic and neurologic examinations to determine the current severity of his service-connected lumbar spine disability.  The claims file should be made available to and reviewed by the examiner(s) in connection with the examination(s).  The examination(s) should include range-of-motion studies.  With regard to range-of-motion testing, the examiner(s) should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability or incoordination.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

For any neurological manifestations found, the neurologic examiner should identify the nerves involved and whether the resulting disability can be termed "mild," "moderate," or "severe."  The examiner must review Dr. H.R.'s July 2010 findings.  

If the examiner(s) determine that he/she cannot provide an opinion on the issue without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, he is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112.



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

